Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claims 6-8 and 15-17 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-5, 9-14 and 18-19 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-2, 9-10 and 11 of Chen (US 11,178,652 B2, hereinafter Chen ‘652).

Regarding Claims 1-5, 9-14 and 18-19, the claims are not patentably distinct with Chen ‘652.
See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17/505,746
Parent Patent 11,178,652
1, A parameter transmission method, comprising: 




























sending, by a sending end, control information carrying a value of at least one transmission parameter in at least one transmission parameter set; 


wherein the control information adopts a value of a transmission parameter for a slot or a link on which the control information acts.






[(Examiner’s Comments:
Applicant broadens the claim drastically compare with the parent claim.)]


[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A transmission parameter configuration method, comprising: 

classifying, by a sending end, M transmission parameters to be sent on a physical layer into K transmission parameter sets, and notifying a receiving end of classification indication information of the M transmission parameters; or agreeing, by the sending end with the receiving end, on a classification manner of the M transmission parameters, and classifying the M transmission parameters in the agreed classification manner; wherein M and K are integers greater than 1; 

determining, by the sending end, a number of values of the transmission parameters in the K transmission parameter sets, and notifying the receiving end of value indication information of at least one transmission parameter in at least one transmission parameter set; or agreeing, by the sending end with the receiving end, on a determination manner of the number of values of the transmission parameter in the at least one transmission parameter set, and determining the number of values of the transmission parameter in the at least one transmission parameter set in the agreed determination manner; and 

sending, by the sending end, a value of the transmission parameter in the at least one transmission parameter set via downlink control information (DCI).


10, The method of claim 9, wherein determining the value of the transmission parameter adopted for the slot or the link on which the control information acts according to the detected control information comprises



2, The method of claim 1, wherein sending, by the sending end, the control information carrying a value of at least one transmission parameter in at least one transmission parameter set comprises: 

sending, by the sending end, first control information, wherein the first control information acts on a first time window and the control information adopts, in the first time window, a value of a transmission parameter carried by the first control information.

[(Examiner’s Comments:
Applicant replaces “slot” of the parent claim with “time window” in the instant claim.


1, A transmission parameter configuration method, comprising: 



10, The method of claim 9, wherein determining the value of the transmission parameter adopted for the slot or the link on which the control information acts according to the detected control information comprises








3, The method of claim 2, wherein the first control information carries a first DCI part value and a second DCI part value, wherein the first DCI part value and the second DCI part value both act on the first time window.



[(Examiner’s Comments:
Applicant rephrases parent claim 2. 
The control information is distributed into several DCI, and slots)].



2, The method of claim 1, wherein classifying, by the sending end, the M transmission parameters to be sent on the physical layer into the K transmission parameter sets comprises at least one of: 

classifying the M transmission parameters to be sent on the physical layer into the K transmission parameter sets according to a DCI format; 

classifying the M transmission parameters to be sent on the physical layer into the K transmission parameter sets according to a DCI structure; 
………….

9, A transmission parameter determination method, comprising: 
………………
determining a value of a transmission parameter adopted for a slot or a link on which the control information acts according to the detected control information.











4, The method of claim 2, wherein a length of the first time window is indicated in the first control information, or the length of the first time window is indicated in a predefined manner.

[(Examiner’s Comments:
Applicant rephrases parent claim 2. 
The control information is distributed into several slots)].


9, A transmission parameter determination method, comprising: 

detecting, by a receiving end, control information carrying a value of at least one transmission parameter in at least one transmission parameter set; and 

determining a value of a transmission parameter adopted for a slot or a link on which the control information acts according to the detected control information.






5, The method of claim 2, start time of the first time window is time when at least one of a third DCI part value or a fourth DCI part value is received, and end time of the first time window is time when agreed signaling information is received.



[(Examiner’s Comments:
Applicant rephrases parent claim 2. 
The control information is distributed into several DCI, and slots)].


2, The method of claim 1, wherein classifying, by the sending end, the M transmission parameters to be sent on the physical layer into the K transmission parameter sets comprises at least one of: 

classifying the M transmission parameters to be sent on the physical layer into the K transmission parameter sets according to a DCI format; 

classifying the M transmission parameters to be sent on the physical layer into the K transmission parameter sets according to a DCI structure; 
………….

9, A transmission parameter determination method, comprising: 
………………
determining a value of a transmission parameter adopted for a slot or a link on which the control information acts according to the detected control information.


9, The method of claim 2, wherein sending, by the sending end, the control information carrying a value of at least one transmission parameter in at least one transmission parameter set further comprises: 

sending, by the sending end, third control information and fourth control information, wherein the third control information has a first size and the fourth control information has a second size, 


wherein the first size is greater than or equal to the second size.


[(Examiner’s Comments:
Applicant broaden this claim as compare to the parent claim.)]
11, The method of claim 9, wherein determining the value of the transmission parameter adopted for the slot or the link on which the control information acts according to the detected control information comprises: 

determining values of transmission parameters adopted for a first link and a second link according to third control information of a first size and fourth control information of a second size, 

wherein the third control information of the first size is blindly detected according to a first period, and the fourth control information of the second size is blindly detected according to a second period, wherein the first size is greater than or equal to the second size, and the first period is greater than or equal to the second period.

Claims 10-14 and 18 are rejected based on the same rationales of Claims 1-5 and 9.

Claim 19 is rejected based on the same rationales of Claim 1.






Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-5, 9-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170338878 A1) in view of Yi (US 20150195069 A1).

2b. Summary of the Cited Prior Art
Gao discloses a method generating and signaling large quantity of network parameters (Fig 1-7).
Yi’s discloses a method for generating and signaling network parameter sets in a wireless system (Figs 1-25).

2c. Claim Analysis
Regarding Claim 1, Gao discloses:
A parameter transmission method, comprising
[(Gao discloses a method generating and signaling a large quantity of network parameters, see:
[Abstract] A CSI measurement method, a CSI acquisition method, a terminal and a network device are provided, to measure CSI.  The terminal performs interference measurement to acquire initial interference measurement result, determine the CSI based on the initial interference measurement result and an interference measurement parameter configured by the network device, and then report the determined CSI to the network device.  The interference measurement parameter is configured by the network device, so the interference measurement parameter configured by the network device is capable of reflecting an actual situation of interference information, and interference information acquired by the terminal based on the interference measurement parameter matches interference information for actual transmission in a better manner.  
Fig 1-6; Tables 1-8)]:
sending, by a sending end, control information carrying a value of at least one transmission parameter in at least one transmission parameter set
[(Gao discloses a network device generates and transmits a plurality of network parameters and parameter sets (N, M and K) to a terminal, see:
[0013] In another aspect, the present disclosure provides a CSI acquisition method, including steps of: transmitting, by a network device, configuration information to a terminal, the configuration information including an interference measurement parameter; and receiving, by the network device, CSI reported by the terminal, the CSI being determined by the terminal based on initial interference measured by the terminal and the interference measurement parameter configured by the network device. 
	[0050] In the embodiments of the present disclosure, in the case that a 
plurality of groups of interference measurement parameters has been configured, 
the terminal may perform the interference measurement and calculation based on 
all the interference measurement parameters, or the interference measurement 
parameters, the interference measurement CSI-RSs and the interference signal 
characteristic parameters to be used by the terminal may be indicated through 
high-layer signaling or Downlink Control Information (DCI). 
[0095] The terminal may determine the total interference based on the initial interference measurement result, the channel matrix and the interference signal characteristic parameter using the following formula: 
 				
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Z represents the total interference, Z.sub.0 represents the initial interference measurement result, n represents a set number of the interference measurement parameters and has a value within the range of [1, N], N represents the total number of the groups of interference measurement parameters, m represents an index number of the interference measurement CSI-RS and has a value within the range of [1, M], M represents the total number of the interference measurement CSI-RSs in each group of interference measurement parameters, k represents an index number of the interference signal characteristic parameter corresponding to each interference measurement CSI-RS and has a value within the range of [1, K], K represents the total number of the interference signal characteristic parameters corresponding to each interference measurement CSI-RS, G.sub.n, m represents the channel matrix from the interference source base station to the terminal measured based on an m.sup.th interference measurement CSI-RS in an n.sup.th group of interference measurement parameters, X.sub.n,m,k represents a k.sup.th interference signal characteristic parameter corresponding to the m.sup.th interference measurement CSI-RS in the n.sup.th group of interference measurement parameters, and G.sub.n,m.sup.H represents a conjugate transposed matrix of G.sub.n,m. 
Fig 3; see also Fig 1-2; Tables 1-8)];
wherein the control information adopts a value of a transmission parameter for a slot or a link on which the control information acts
[(Gao discloses sending DCI contains channel control parameters, see:
	[0003] For a Long Term Evolution (LTE) system, information that reflects a 
downlink physical channel state, i.e., CSI, mainly includes a Pre-coding Matrix 
Indicator (PMI), a Rank Indicator (RI) and a Channel Quality Indicator (CQI). 
[0004] A pre-coding matrix determined by the PMI may be considered as a 
quantized value of the CSI.  A closed-loop pre-coding technique has been 
introduced into an LTE Release 8 system, so as to improve spectrum efficiency.  
As required by the closed-loop pre-coding technique, an identical set of 
pre-coding matrices, i.e., a codebook, needs to be stored in a base station and 
a terminal.  Upon the estimation of the channel information based on a cell 
common pilot frequency, the terminal may select one pre-coding matrix from the 
codebook based on a certain criterion.  This criterion may include maximum 
mutual information, maximum output Signal-to-Interference and Noise Ratio 
(SINR), and etc. the PMI of the selected pre-coding matrix may be fed back by 
the terminal to the base station through an uplink channel.  Then, the base 
station may determine the pre-cording matrix that should be used by the 
terminal based on the received PMI. 
Fig 3; see also Fig 1-2; Tables 1-8)].
Gao does not elaborate about slot.
However, Yi discloses:
wherein the control information adopts a value of a transmission parameter for a slot or a link on which the control information acts
[(Yi discloses about DCI control information associated with transmission slot, see:
[0059] The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, and the base station adds a CRC (cyclic redundancy check) to the control information. The CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH. In the case of a PDCCH for a particular terminal, the unique identifier of the terminal, e.g., C-RNTI (cell-RNTI), may be masked to the CRC. In the case of a PDCCH for a paging message, a paging indication identifier, e.g., P-RNTI (paging-RNTI), may be masked to the CRC. In the case of a PDCCH for a system information block (SIB), a system information identifier, e.g., SI-RNTI (system information-RNTI), may be masked to the CRC. In order to indicate a random access response, which is a response to transmission of a random access preamble from the terminal, an RA-RNTI (random access-RNTI) may be masked to the CRC.
[0070] The DL sub-frame is divided into a control region and a data region in the time domain. The control region includes up to first three OFDM symbols in the first slot in the sub-frame. However, the number of OFDM symbols included in the control region may be varied. The control region is allocated with a PDCCH and other control channels, and the data region is allocated with a PDSCH.
Figs 1-5, 8-10, 13 and 16-20)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method generating and signaling large quantity of network parameters with Yi’s method for generating and signaling network parameter sets in a wireless system with the motivation being to enable easy acquisition of necessary data 
anytime, anywhere (Yi, Para [0004]).

Regarding Claim 2, Gao discloses:
wherein sending, by the sending end, the control information carrying a value of at least one transmission parameter in at least one transmission parameter set comprises [(see Fig 3; see also Fig 1-2; Tables 1-8)]:
sending, by the sending end, first control information, wherein the first control information acts on a first time window 
[(Gao discloses sending DCI contains channel control parameters, see:
	[0003] For a Long Term Evolution (LTE) system, information that reflects a 
downlink physical channel state, i.e., CSI, mainly includes a Pre-coding Matrix 
Indicator (PMI), a Rank Indicator (RI) and a Channel Quality Indicator (CQI). 
[0004] A pre-coding matrix determined by the PM! may be considered as a 
quantized value of the CSI.  A closed-loop pre-coding technique has been 
introduced into an LTE Release 8 system, so as to improve spectrum efficiency.  
As required by the closed-loop pre-coding technique, an identical set of 
pre-coding matrices, i.e., a codebook, needs to be stored in a base station and 
a terminal.  Upon the estimation of the channel information based on a cell 
common pilot frequency, the terminal may select one pre-coding matrix from the 
codebook based on a certain criterion.  This criterion may include maximum 
mutual information, maximum output Signal-to-Interference and Noise Ratio 
(SINR), and etc. the PMI of the selected pre-coding matrix may be fed back by 
the terminal to the base station through an uplink channel.  Then, the base 
station may determine the pre-cording matrix that should be used by the 
terminal based on the received PMI. 
Fig 3; see also Fig 1-2; Tables 1-8)].
Gao does not elaborate about slot or time window.
However, Yi discloses:
the control information adopts, in the first time window, a value of a transmission parameter carried by the first control information
[(Yi discloses about DCI control information associated with transmission slot, see:
[0059] The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, and the base station adds a CRC (cyclic redundancy check) to the control information. The CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH. In the case of a PDCCH for a particular terminal, the unique identifier of the terminal, e.g., C-RNTI (cell-RNTI), may be masked to the CRC. In the case of a PDCCH for a paging message, a paging indication identifier, e.g., P-RNTI (paging-RNTI), may be masked to the CRC. In the case of a PDCCH for a system information block (SIB), a system information identifier, e.g., SI-RNTI (system information-RNTI), may be masked to the CRC. In order to indicate a random access response, which is a response to transmission of a random access preamble from the terminal, an RA-RNTI (random access-RNTI) may be masked to the CRC.
[0070] The DL sub-frame is divided into a control region and a data region in the time domain. The control region includes up to first three OFDM symbols in the first slot in the sub-frame. However, the number of OFDM symbols included in the control region may be varied. The control region is allocated with a PDCCH and other control channels, and the data region is allocated with a PDSCH.
Figs 1-5, 8-10, 13 and 16-20)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method generating and signaling large quantity of network parameters with Yi’s method for generating and signaling network parameter sets in a wireless system with the motivation being to enable easy acquisition of necessary data 
anytime, anywhere (Yi, Para [0004]).

Regarding Claim 3, Gao discloses:
wherein the first control information carries a first DCI part value and a second DCI part value
[(see:
[0050] In the embodiments of the present disclosure, in the case that a 
plurality of groups of interference measurement parameters has been configured, 
the terminal may perform the interference measurement and calculation based on 
all the interference measurement parameters, or the interference measurement 
parameters, the interference measurement CSI-RSs and the interference signal 
characteristic parameters to be used by the terminal may be indicated through 
high-layer signaling or Downlink Control Information (DCI). 
Fig 3; see also Fig 1-2; Tables 1-8)].
Gao does not elaborate about slot or time window.
However, Yi discloses:
wherein the first DCI part value and the second DCI part value both act on the first time window
[(see:
[(Yi discloses about DCI control information associated with transmission slot, see:
[0059] The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, and the base station adds a CRC (cyclic redundancy check) to the control information. The CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH. In the case of a PDCCH for a particular terminal, the unique identifier of the terminal, e.g., C-RNTI (cell-RNTI), may be masked to the CRC. In the case of a PDCCH for a paging message, a paging indication identifier, e.g., P-RNTI (paging-RNTI), may be masked to the CRC. In the case of a PDCCH for a system information block (SIB), a system information identifier, e.g., SI-RNTI (system information-RNTI), may be masked to the CRC. In order to indicate a random access response, which is a response to transmission of a random access preamble from the terminal, an RA-RNTI (random access-RNTI) may be masked to the CRC.
[0070] The DL sub-frame is divided into a control region and a data region in the time domain. The control region includes up to first three OFDM symbols in the first slot in the sub-frame. However, the number of OFDM symbols included in the control region may be varied. The control region is allocated with a PDCCH and other control channels, and the data region is allocated with a PDSCH.
Figs 1-5, 8-10, 13 and 16-20)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method generating and signaling large quantity of network parameters with Yi’s method for generating and signaling network parameter sets in a wireless system with the motivation being to enable easy acquisition of necessary data 
anytime, anywhere (Yi, Para [0004]).

Regarding Claim 4, Gao does not elaborate about slot or time window.
However, Yi discloses:
wherein a length of the first time window is indicated in the first control information, or the length of the first time window is indicated in a predefined manner
[(Yi discloses about DCI control information associated with transmission slot, see:
[0059] The base station determines a PDCCH format depending on DCI (downlink control information) to be sent to the terminal, and the base station adds a CRC (cyclic redundancy check) to the control information. The CRC is masked with a unique identifier (RNTI; radio network temporary identifier) depending on the owner or purpose of the PDCCH. In the case of a PDCCH for a particular terminal, the unique identifier of the terminal, e.g., C-RNTI (cell-RNTI), may be masked to the CRC. In the case of a PDCCH for a paging message, a paging indication identifier, e.g., P-RNTI (paging-RNTI), may be masked to the CRC. In the case of a PDCCH for a system information block (SIB), a system information identifier, e.g., SI-RNTI (system information-RNTI), may be masked to the CRC. In order to indicate a random access response, which is a response to transmission of a random access preamble from the terminal, an RA-RNTI (random access-RNTI) may be masked to the CRC.
[0070] The DL sub-frame is divided into a control region and a data region in the time domain. The control region includes up to first three OFDM symbols in the first slot in the sub-frame. However, the number of OFDM symbols included in the control region may be varied. The control region is allocated with a PDCCH and other control channels, and the data region is allocated with a PDSCH.
Figs 1-5, 8-10, 13 and 16-20)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method generating and signaling large quantity of network parameters with Yi’s method for generating and signaling network parameter sets in a wireless system with the motivation being to enable easy acquisition of necessary data 
anytime, anywhere (Yi, Para [0004]).

Regarding Claim 5, Gao does not disclose about start and end times.
However, Yi discloses:
start time of the first time window is time when at least one of a third DCI part value or a fourth DCI part value is received, and end time of the first time window is time when agreed signaling information is received
[(Yi discloses control information transmission frame configuration including frame start and end times, see:
	[0226] FIG. 17 illustrates a method of configuring the aggregation level of the 
repetitive (E)PDCCHs to be the same as the CCE aggregation level of the first 
(E)PDCCH. 
 	[0227] In case the repetitive EPDCCHs are transmitted in other sub-frames than 
the sub-frame where the first EPDCCH is transmitted, the redundant (or 
repetitive) EPDCCHs may be allocated to the same EPDCCH candidate set as the 
EPDCCH candidate set where the first EPDCCH is transmitted.  If the terminal 
receives two EPDCCH candidate sets so that the redundant EPDCCHs and the first 
EPDCCH in one sub-frame at the same time, the EPDCCH candidate set of the 
redundant EPDCCHs and the EPDCCH candidate set of the first EPDCCH may differ 
from each other.  In such case, the first EPDCCH and the redundant EPDCCHs may 
be transmitted in one sub-frame.  Upon designation of EPDCCH candidate sets, 
the terminal may be designated for whether the designated EPDCCH candidate set 
is for the redundant EPDCCHs or for the first EPDCCH.  Further, the terminal 
may determine that the EPDCCH candidate set indicated with the redundant 
EPDCCHs may be identical to the EPDCCH candidate set indicated with the first 
EPDCCH in allocation type information (distributed type or localized type).  As 
another example, in case the allocation type information differs between the 
EPDCCH candidate sets, although the terminal has been designated to be able to 
use the redundant EPDCCHs, the terminal may determine that the redundant 
EPDCCHs are not transmitted in the EPDCCH candidate set. 
	Figs 17-21)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gao’s method generating and signaling large quantity of network parameters with Yi’s method for generating and signaling network parameter sets in a wireless system with the motivation being to enable easy acquisition of necessary data 
anytime, anywhere (Yi, Para [0004]).

Regarding Claim 9, Gao discloses:
wherein sending, by the sending end, the control information carrying a value of at least one transmission parameter in at least one transmission parameter set further comprises [(see Fig 3; see also Fig 1-2; Tables 1-8)]:
sending, by the sending end, third control information and fourth control information, wherein the third control information has a first size and the fourth control information has a second size, wherein the first size is greater than or equal to the second size
[(Gao discloses control information with different sizes, see:
[0058] Presumed that four groups of interference measurement parameters have been configured for the terminal, two DCI bits may be used to indicate the 
terminal to use which group of interference measurement parameters to perform 
the CSI calculation.  As shown in Table I, the DCI bits 00 represent that a 
first group of interference measurement parameters is to be activated, the DCI 
bits 01 represent that a second group of interference measurement parameters is 
to be activated, the DCI bits 10 represent that a third group of interference 
measurement parameters is to be activated, and the DCI bits 11 represent that a 
fourth group of interference measurement parameters is to be activated. 
Fig 3; see also Fig 1-2; Tables 1-8)].

Regarding Claims 10-14 and 18, the claims disclose similar features as of Claims 1-5 and 9, and are rejected based on the same rationales of Claims 1-5 and 9.

Regarding Claim 19, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	



/JUNG LIU/Primary Examiner, Art Unit 2473